Citation Nr: 1517276	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for recurrent ear infections.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1995 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for recurrent ear infections is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claimed bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in May 2011 discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that on enlistment examination in May 1994, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
10
5
10
0
5

A reference audiogram conducted in January 1995 indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
15
LEFT
5
5
10
5
5

Audiometric testing in November 1995 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
25
LEFT
10
15
10
0
10


On December 11, 1997, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
5
30
LEFT
10
10
10
5
5

Follow-up on December 12, 1997 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
15
30
25
LEFT
25
25
10
5
30

Second follow-up on December 15, 1997 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
25
LEFT
10
15
15
5
10

On separation physical examination on October 8, 1998, the Veteran indicated that he did not know whether he had experienced hearing loss.  Audiometric testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
30
LEFT
15
15
15
5
20

During follow-up examination on October 9, 1998, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
35
LEFT
10
15
15
5
15

During second follow-up on October 13, 1998, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
35
LEFT
5
10
10
5
10
		
On VA examination in August 2011, the examiner noted that a hearing test in October 1998 revealed mild loss from 4000 to 6000 Hertz in the right ear and mild loss at 6000 Hertz in the left ear.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
30
LEFT
10
15
10
10
15

Speech recognition scores were 98 percent for the right ear and 100 percent for the left.  The examiner noted that the October 1998 hearing test showed significant shifts at multiple frequencies in each ear.  She concluded that, given those significant shifts just before separation, any current hearing loss was most likely related to noise trauma as a field artillery cannoneer in service.

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the service records nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity.  It also accepts that a VA examiner has related hearing loss to service.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must regrettably be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



REMAND

Service treatment records reflect that the Veteran was seen for complaints referable to his ears on various occasions, and that he was diagnosed with otitis externa and otitis media.  Private post-service treatment records also show treatment for otitis.  On VA examination in November 2011, the examiner concluded that the claimed condition was less likely than not incurred or caused by service.  He reasoned that there was no current ear infection.  He did not provide an opinion regarding whether a chronic condition manifested by recurrent ear infections existed at any time during or since service.  In light of the evidence showing treatment during service and since, the Board finds that the examiner's reasoning is insufficient.  Thus, clarification must be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records pertaining to treatment for ear infections, including any records from Dr. Coffey dating from 2011.  Then take any development action necessary.   

2.  Return the claims file to the examiner who conducted the November 2011 VA examination, and provide him with access to the Veteran's electronic record, if appropriate.  If the November 2011 examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

The examiner should be asked to review the record as well as his November 2011 report, to include instances of treatment for ear complaints during service and since separation from service.  The examiner should indicate whether, at any time during service or since, there has been a chronic ear condition that is manifested by recurrent ear infections.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) that any such condition is related to disease or injury in service.  

If the examiner is unable to offer the requested opinion, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Thereafter, review the examiner's report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.
 
4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


